Order entered December 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00836-CR
                                     No. 05-14-00837-CR
                                     No. 05-14-00838-CR

                           MATTHEW LOUIS REESE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F14-00306-P, F13-60347-P, F13-00723-P

                                           ORDER
       The Court REINSTATES the appeals.

       On October 29, 2014, the Court ordered the trial court to make findings regarding

whether appellant was granted permission to appeal and, if so, to prepare certifications of

appellant’s right to appeal that specifically identify the scope of the permission granted. We

ADOPT the trial court’s findings that (1) the trial court orally admonished appellant on June 19,

2014 that he would be permitted to appeal the issue of the stacking order should the court order

that the sentences run consecutively; (2) the right to appeal is limited to the stacking of the

sentences only; and (3) amended certifications identifying the scope of the right to appeal have

been prepared.
       We have received the amended certifications of appellant’s right to appeal.

       We ORDER court reporter Karren Jones to file the reporter’s record of the June 19, 2014

plea hearing within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Karren

Jones, Auxiliary Court Reporter, and to counsel for all parties.

                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE